Citation Nr: 0405125	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-03 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension in the amount of 
$13,938.64.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 22, 1971 to July 
16, 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in June 2003 to afford 
the regional office (RO) the opportunity to adjudicate the 
issue of whether the subject overpayment was properly 
created.  The record reflects that the RO found that the 
overpayment was properly created in a determination in June 
2003, and there is no indication that the veteran filed a 
notice of disagreement (the representative's informal hearing 
presentation in December 2003 cannot constitute a notice of 
disagreement as it was filed with the Board and not the RO).  
Therefore, this issue is not currently before the Board.  
However, the Board finds that there is nothing to preclude 
the Board from addressing the issue of entitlement to waiver, 
especially in light of the fact that the Board has determined 
that waiver in this matter is justified.


FINDINGS OF FACT

1.  In May 1997, the veteran was awarded nonservice-connected 
disability pension benefits effective March 1, 1997.  
Included with the notice of award was Department of Veterans 
Affairs (VA) Form 21-8768, which indicated that the veteran 
was to notify the regional office (RO) in the event he became 
incarcerated.  

2.  In April 1998, the veteran notified the RO of changes in 
income and that he was estranged from his spouse.  A May 1998 
notice advised the veteran of necessary adjustments in 
monthly payments, and effective February 1, 1998, the 
veteran's monthly pension benefit was $722.

3.  In October 1998, the veteran advised the RO that he 
wanted his disability check transferred to a new address, as 
he had apparently moved back with his mother in order to care 
for her.

4.  A December 1999 Report of Contact reflects that the RO 
received a telephone call from the veteran's cousin, in which 
the RO was advised that the veteran had been imprisoned in a 
county jail since December 1998, and had recently been given 
a 17 year sentence in state prison arising out of a felony 
conviction.  There is no indication that the RO took any 
action in response to this information.

5.  A March 2000 Report of Contact reflects that the RO 
received a telephone call from the Oklahoma Department of 
Corrections, advising the RO that the veteran had been 
convicted of a felony on October 20, 1999, and was currently 
incarcerated as a result of that conviction.

6.  In March 2000, the RO advised the veteran of its 
intention to terminate his pension benefits as a result of 
his incarceration.  The veteran was given 60 days in which to 
provide evidence why the proposed action should not take 
place, and was further advised that in order to minimize a 
potential overpayment, he could request that the RO reduce 
his payment while his case was under review.

7.  In April 2000, the veteran sent a letter to the RO in 
which he expressed a desire to have his benefits transferred 
to his mother and requested a hearing to fully explain why 
his benefits should not be reduced or terminated.

8.  In a letter dated in May 2001, the RO provided the 
veteran with another form that verified information about the 
veteran's incarceration.  

9.  In the May 2001 letter, the RO also noted the veteran's 
hearing request, advised the veteran that it had not notified 
him that his spouse was eligible to receive payments as a 
result of being told by the veteran that he had separated 
from his spouse in April 1998, and informed the veteran that 
if his spouse still wished to pursue such a claim, the 
veteran should provide the RO with her current address.

10.  A hearing was thereafter scheduled for June 2001, over 
one year after the veteran's request for a hearing.  It is 
not clear from the record why a hearing was scheduled for a 
date more than one year following the date of the veteran's 
initial request.

11.  In June 2001, the RO was advised that the veteran was 
unable to attend his hearing scheduled at the RO as a result 
of his incarceration.

12.  In June 2001, the RO advised the veteran that it had 
terminated his benefits, effective December 20, 1999, because 
of his incarceration, and that this adjustment resulted in an 
overpayment of benefits.

13.  In a letter dated in September 2001, the veteran 
requested waiver of the overpayment based on the fact that he 
had no income with which to pay it.  An August 2001 financial 
status report submitted by the veteran at this time reflects 
that the veteran had no income or assets.

14.  In December 2001, the RO denied the veteran's request 
for waiver, indicating that while there was no indication of 
fraud, misrepresentation, or bad faith, by not properly 
reporting that he had been incarcerated, the veteran had 
caused the VA to pay him an enormous amount of benefits that 
he was not entitled to receive.  The RO further found that 
the grant of a waiver would unjustly enrich the veteran, and 
that there was no hardship because the veteran was provided 
with basic needs while incarcerated.

15.  In a remand dated in June 2003, the Board determined 
that the RO needed to additionally adjudicate the issue of 
whether the subject overpayment was properly created.  The RO 
did so in June 2003, finding that the veteran was paid $749 
monthly from December 20, 1999 and $749 monthly from December 
1, 2000 to July 1, 2001, and that this correctly created a 
total overpayment in the amount of $13,938.64.

16.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment, there is some 
evidence that the veteran did not personally benefit from the 
overpayments, and recovery of the overpayment in this case 
would defeat the purpose for which the nonservice-connected 
disability pension was intended.  






CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension would be against the principle of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. § 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that in the case of Barger v. 
Principi, 16 Vet. App. 132, 138 (2002), the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") held that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), do not apply to chapter 53 waiver of recovery matters.  
Consequently, the Board finds that the VCAA is not applicable 
to this case.  

The Board further notes that in determining that a waiver of 
the subject indebtedness was not warranted, the RO has 
specifically found that the veteran was free of fraud, 
misrepresentation or bad faith in this matter.  The Board 
also again observes that the issue of whether the 
indebtedness was properly created is currently not before the 
Board.  The sole issue on appeal is therefore whether equity 
and good conscience justifies a waiver of the subject 
overpayment.

In May 1997, the veteran was awarded nonservice-connected 
disability pension benefits effective March 1, 1997.  
Included with the notice of award was VA Form 21-8768, which 
indicated that the veteran was to notify the RO in the event 
he became incarcerated.  

In October 1997 the veteran's monthly benefit was increased 
to $710 due to the veteran's submission of proof of marriage, 
effective from June 1, 1997.  This notice also provided VA 
Form 21-8768.

In April 1998, the veteran notified the RO of changes in 
income and that he was estranged from his spouse.  A May 1998 
notice advised the veteran of necessary adjustments in 
monthly payments, and effective February 1, 1998, the 
veteran's monthly pension benefit was $722.

In October 1998, the veteran advised the RO that he wanted 
his disability check transferred to a new address, as he had 
apparently moved back with his mother in order to care for 
her.

A December 1999 Report of Contact reflects that the RO 
received a telephone call from the veteran's cousin, in which 
the RO was advised that the veteran had been imprisoned in a 
county jail since December 1998, and had recently been given 
a 17 year sentence in state prison arising out of a felony 
conviction.  There is no indication that the RO took any 
action in response to this information.

A March 2000 Report of Contact reflects that the RO received 
a telephone call from the Oklahoma Department of Corrections, 
advising the RO that the veteran had been convicted of a 
felony on October 20, 1999, and was currently incarcerated as 
a result of that conviction.

In April 2000, the veteran's representative submitted an 
informal claim for apportionment of the veteran's pension 
benefit for the veteran's spouse with his mother as payee.  

In March 2000, the RO advised the veteran of its intention to 
terminate his pension benefits as a result of his 
incarceration.  The veteran was given 60 days in which to 
provide evidence while the proposed action should not take 
place, and was further advised that in order to minimize a 
potential overpayment, he could request that the RO reduce 
his payment while his case was under review.

In April 2000, the RO was advised by the veteran's mother 
that the veteran was currently incarcerated at L. 
Correctional Center, and that she wanted to make a claim of 
apportionment for the veteran's spouse with the mother 
assigned as fiduciary of the benefits.  

In April 2000, the veteran sent a letter to the RO in which 
he expressed a desire to have his benefits transferred to his 
mother and requested a hearing to fully explain why his 
benefits should not be reduced or terminated.

In a letter received by the RO in May 2000, the veteran 
advised the RO that he had not received a response to a 
previous letter, and that he was unsure "about the 
procedures of this or any other options I may have concerning 
this matter," and asking that the RO provide another 
"form" that he could fill out and provide to them.

In a letter dated in May 2001, the RO provided the veteran 
with another form that verified information about the 
veteran's incarceration.  The RO noted the veteran's hearing 
request, advised the veteran that it had not notified him 
that his spouse was eligible to receive payments as a result 
of being told by the veteran that he had separated from his 
spouse in April 1998, and informed the veteran that if his 
spouse still wished to pursue such a claim, the veteran 
should provide the RO with her current address.

A hearing was thereafter scheduled for June 2001, over one 
year after the veteran's request for a hearing.  It is not 
clear from the record why a hearing was scheduled for a date 
more than one year following the date of the veteran's 
initial request.

In June 2001, the RO was advised that the veteran was unable 
to attend his hearing scheduled at the RO as a result of his 
incarceration.

In June 2001, the RO advised the veteran that it had 
terminated his benefits, effective December 20, 1999, because 
of his incarceration, and that this adjustment resulted in an 
overpayment of benefits.

In a letter dated in September 2001, the veteran requested 
waiver of the overpayment based on the fact that he had no 
income with which to pay it.  An August 2001 financial status 
report submitted by the veteran at this time reflects that 
the veteran had no income or assets.

In December 2001, the RO denied the veteran's request for 
waiver, indicating that while there was no indication of 
fraud, misrepresentation, or bad faith, by not properly 
reporting that he had been incarcerated, the veteran had 
caused the VA to pay him an enormous amount of benefits that 
he was not entitled to receive.  The RO further found that 
the grant of a waiver would unjustly enrich the veteran, and 
that there was no hardship because the veteran was provided 
with basic needs while incarcerated.

In a remand dated in June 2003, the Board determined that the 
RO needed to additionally adjudicate the issue of whether the 
subject overpayment was properly created.  The RO did so in 
June 2003, finding that the veteran was paid $749 monthly 
from December 20, 1999 and $749 monthly from December 1, 2000 
to July 1, 2001, and that this correctly created a total 
overpayment in the amount of $13,938.64.


II.  Analysis

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such a 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was unjust enrichment, whether there would be 
an undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the record reflects that when the veteran was 
awarded nonservice-connected disability pension in 1997, a 
form was provided to the veteran which, among other things, 
advised the veteran of his obligation to notify the RO in the 
event that he became incarcerated.  In this regard, the 
initial notice of incarceration came from the veteran's 
cousin in December 1999, approximately 60 days after the 
veteran's conviction of a felony in October 1999.  Moreover, 
following the veteran's receipt of a March 2000 notification 
from the RO of its intention to terminate the veteran's 
pension benefits as a result of his incarceration and an 
offer to the veteran to submit a statement authorizing the RO 
to discontinue the veteran's benefits until this issue was 
resolved, pension benefits were apparently still being sent 
to the veteran's mother.  

Thus, the record indicates that there was some fault on the 
part of the veteran in creation of the overpayment by his 
failure to immediately report his incarceration and by later 
failing to provide a statement to the RO to authorize the 
discontinuance of benefits pending the resolution of whether 
he was still entitled to the current receipt of pension 
benefits.

The record, however, further indicates that the veteran's 
cousin did place VA on notice of the veteran's incarceration 
approximately 60 days after the veteran's conviction, and 
even with incarceration, 38 C.F.R. § 3.666 (2003) provides 
that benefits may continue for 60 days following conviction.  
In addition, in correspondence dated in March 2000, while it 
is true that the RO gave the veteran the option of providing 
a statement authorizing the RO to discontinue benefits 
pending the resolution of this matter, the veteran was also 
concurrently given the option of having the RO schedule a 
hearing, and despite the unlikelihood of his attendance given 
his incarceration, the veteran requested a hearing that was 
inexplicably scheduled for more than one year following the 
date of the veteran's original request.  Accordingly, given 
these additional factors and the fact that the veteran's 
incarceration apparently would delay his receipt of 
correspondence or his ability to respond to correspondence, 
it is the Board's opinion that the evidence does not 
establish a high degree of fault on the part of the veteran 
in the creation of the overpayment, especially the payments 
made beyond a reasonable time following the veteran's 
original hearing request.

The record further reflects that the veteran's most recent 
financial status report indicates both no income and no 
assets, and while the RO correctly noted that he has the 
basic needs provided without cost due to his incarceration, 
the veteran is still ultimately without any basis to repay 
the overpayment, and the purpose of improved disability 
pension is to provide an income supplement to veteran's with 
very limited financial resources and the veteran squarely 
falls within that category.  Thus, recovery of the 
overpayment now or at some later point would defeat the 
purpose for which the improved disability pension was 
intended.  Further, based on the veteran's statements in 
April 2000, it is apparent that a significant portion of the 
overpayments may have been used by the veteran's elderly 
mother and did not benefit the veteran personally, and thus, 
waiver of recovery of this overpayment would not result in 
any significant unjust enrichment directly in favor of the 
veteran himself. 

Accordingly, under the totality of the specific circumstances 
surrounding this case, the Board concludes that recovery of 
the overpayment of nonservice-connected disability pension in 
the amount of $13,938.64 would be against the principle of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  It follows that favorable action in connection with 
the veteran's appeal for waiver of recovery of the 
overpayment it in order.  In reaching the decision in this 
case, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension in the amount of 
$13,938.64 is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



